DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered. Claims 1 and 3-18 are pending in the application. Claims 9-16 were previously withdrawn. Claim 18 is new.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because the shading provided by the applicant reduces the legibility of the invention.  Figure 3 is described as “a cross-sectional view of a shot glass of FIGS. 1-2 filled with a liquid and closed with a lid”. However, the shading provided in figure 3 makes the drawing unclear.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 states “means for coupling the first stackable shot glass to the second stackable shot glass” which would appear to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Later in claim 1, the applicant defines the “means for coupling” as “a threading”. Therefore, the “means for coupling” will be bound by this method of coupling.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-8, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemper et al. (US 9,102,439).
Regarding claim 1, Kemper teaches a stackable shot glass system for storing and transporting a plurality of individual servings of a liquid (figure 13) comprising: a first stackable shot glass (figure 12, reference 12) comprising a base (figure 12, reference 30) having a flat surface extending across a diameter of the base (column 3, lines 64-67), wherein the flat surface of the base is configured to be set on a flat surface (column 3, lines 64-67) and an interior liquid storage region (figure 9, reference 36 and column 6, lines 40-43), a second stackable shot glass (figure 12, other reference 12) comprising a base (figure 12, reference 30: since the first and second containers are the same, figure 12 shows the parts of all of the containers) having a flat surface extending across a diameter of the base (column 3, lines 64-67), wherein the flat surface of the base is configured to be set on a flat surface (column 3, lines 64-67) and an interior liquid storage region (figure 9, reference 36 and column 6, lines 40-43); and means for coupling the first stackable shot glass to the second stackable shot glass by forming an airtight seal between the base of the first stackable shot glass and the interior liquid storage region of the second stackable shot glass so that the contents of the interior liquid storage region of the second stackable shot glass can be transported without spillage (figure 13 and column 5, lines 11-14), wherein the means for coupling comprises threading arranged on an exterior wall of the base of the first stackable shot glass (figure 12, reference 34) and configured to mate in twisting engagement with corresponding threading arranged on an interior wall of the interior liquid storage region of the second stackable shot glass (figure 9 and 13, reference 37 and column 4, lines 26-34).
Regarding claim 3, Kemper teaches all of the claim limitations of claim 1, as shown above. Furthermore, Kemper teaches the means for coupling comprises a gasket arranged around the circumference of the base of the first stackable shot glass (figure 12, reference 20 and column 5, lines 1-14), the gasket configured to mate in an interference fit with an interior wall of the interior liquid 
Regarding claim 4, Kemper teaches all of the claim limitations of claim 1, as shown above. Furthermore, Kemper teaches a lid (figure 12, reference 14) having a base (figure 10, reference 40) configured form an airtight seal with an interior liquid storage region of the first stackable shot glass (figure 12 and column 5, lines 62 through column 6, line 8).
Regarding claim 5, Kemper teaches all of the claim limitations of claim 1, as shown above. Furthermore, Kemper teaches the base of the lid has a gasket (figure 10, reference 44) arranged around the circumference of the base (figure 10), the gasket configured to mate in an interference fit with an interior wall of the interior liquid storage region of the first stackable shot glass (figure 12 and column 5, lines 62 through column 6, line 8: since the gasket 44 seals the container the lid is connected to, a portion of the gasket would have the gasket configured to mate in an interference fit with an interior wall of the interior liquid storage region of the first stackable shot glass).
Regarding claim 6, Kemper teaches all of the claim limitations of claim 1, as shown above. Furthermore, Kemper teaches the base of the lid has threading arranged on an exterior wall of the base (figure 10, reference 14, 40 and 46) configured to mate in twisting engagement with corresponding threading arranged on an interior wall of the interior liquid storage region of the first stackable shot glass (figure 9, reference 37 of container 12 and column 5, lines 35-39).
Regarding claim 7, Kemper teaches all of the claim limitations of claim 1, as shown above. Furthermore, Kemper teaches the first stackable shot glass, the second stackable shot glass, each have an outermost sidewall of equal diameter (figure 13, reference 28 of 12).
Regarding claim 8, Kemper teaches all of the claim limitations of claim 1, as shown above. Furthermore, Kemper teaches the means for coupling the first stackable shot glass to the second 
Regarding claim 17, Kemper teaches all of the claim limitations of claim 1, as shown above. Furthermore, Kemper teaches the first and second stackable shot glasses being part of a plurality of shot glasses (figure 14, reference 12), wherein each of the plurality of shot glasses are configured to be stacked interchangeably in any position within the stackable shot glass system (figure 14, reference 12 and column 6, lines 44-60).
Regarding claim 18, Kemper teaches all of the claim limitations of claim 1, as shown above. Furthermore, Kemper teaches the second stackable shot glass has threading arranged on an exterior wall of the base configured to mate in twisting engagement with corresponding threading arranged on an interior wall of the interior liquid storage region of the first stackable shot glass (figure 13, reference 12 and 34 and column 6, lines 44-60).

Claim Rejections - 35 USC § 103
Claims 1, 3-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20080035646), in view of Kemper et al. (US 9,102,439).
Regarding claim 1, Smith teaches a stackable shot glass system (figure 4, reference 70) for storing and transporting a plurality of individual servings of a liquid (figure 5 and paragraph 14) comprising: a first stackable shot glass (figure 4, reference 72) comprising a base (figure 4, reference 88) having a flat surface (figure 4, reference 88) extending across a diameter of the base (figure 4, reference 88: the bottom extends from one inner wall to the other inner wall which extends across a diameter of the base) configured to be set on a flat surface (figure 4: The container can be placed on a flat surface) and an interior liquid storage region (figure 4, reference 92), a second stackable shot glass (figure 4, Indeed, as will become readily apparent, whatever connection mechanism adapted in the container 12 is uniform throughout the assembly to provide the greatest range of interchangeability” [paragraph 32]. Furthermore, having the threading arranged on an exterior wall of the base of the first stackable shot glass and corresponding threading arranged on an interior wall of the interior liquid storage region of the second stackable shot glass is a reversal of working parts of Smith. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	Smith does not explicitly teach the first and second stackable shot glass having a flat surface and the means for coupling arranged on an exterior wall of the base of the first stackable shot glass and corresponding means of coupling arranged on an interior wall of the interior liquid storage region of the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the containers of Smith to include the first and second stackable shot glass having a flat surface and the means for coupling arranged on an exterior wall of the base of the first stackable container and corresponding means of coupling arranged on an interior wall of the interior liquid storage region of the second stackable container, as disclosed by Kemper, because including the flat surface bottom of the first and second stackable shot glass allows for the container sitting upright when placed on a flat surface, as explained by Kemper (column 3, lines 64-67) and including the means for coupling arranged on an exterior wall of the base of the first stackable container and corresponding means of coupling arranged on an interior wall of the interior liquid storage region of the second stackable container allows for increasing the storage volume, as explained by Kemper (column 1, lines 29-34). Furthermore, including the threading arrangement described above is a reversal or working parts. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 3, Smith, in view of Kemper, teach all of the claim limitations of claim 1, as shown above. Furthermore, Smith teaches the means for coupling comprises a gasket (paragraph 14) arranged around the circumference of the base of the first stackable shot glass (figure 4 and paragraph 14: the gasket would be placed within the inner circumference of the first container base), the gasket 
Regarding claim 4, Smith, in view of Kemper, teach all of the claim limitations of claim 1, as shown above. Furthermore, Smith teaches a lid (figure 4, reference 70) having a base (figure 4, reference bottom of 96) configured to form an airtight seal with an interior liquid storage region of the first stackable shot glass (figure 5 and paragraph 14).
Regarding claim 5, Smith, in view of Kemper, teach all of the claim limitations of claim 1, as shown above. Furthermore, Smith teaches the base of the lid has a gasket (figure 9, reference 140) arranged around the circumference of the base (figure 9, reference 140), the gasket configured to mate in an interference fit with an interior wall of the interior liquid storage region of the first stackable shot glass (figure 10).
Regarding claim 6, Smith, in view of Kemper, teach all of the claim limitations of claim 1, as shown above. Furthermore, Smith teaches the base of the lid has threading (figure 4, reference 82) arranged on an interior wall of the base (figure 4, reference 80) configured to mate in twisting engagement with corresponding threading arranged on an exterior wall of the interior liquid storage region of the first stackable shot glass (figure 5). Furthermore, Kemper teaches the means for coupling arranged on an exterior wall of the base of the lid (figure 10, reference 46) and corresponding means of coupling arranged on an interior wall of the interior liquid storage region of the first stackable container (figure 9, reference 37).
Regarding claim 7, Smith, in view of Kemper, teach all of the claim limitations of claim 1, as shown above. Furthermore, Smith teaches the first stackable shot glass, the second stackable shot glass, each have an outermost sidewall of equal diameter (figure 5).
Regarding claim 8, Smith, in view of Kemper, teach all of the claim limitations of claim 1, as shown above. Furthermore, Smith teaches the means for coupling the first stackable shot glass to the 
Regarding claim 17, Smith, in view of Kemper, teach all of the claim limitations of claim 1, as shown above. Furthermore, Kemper teaches the first and second stackable shot glasses being part of a plurality of shot glasses (figure 14, reference 12), wherein each of the plurality of shot glasses are configured to be stacked interchangeably in any position within the stackable shot glass system (figure 14, reference 12 and column 6, lines 44-60).
Regarding claim 18, Smith, in view of Kemper, teach all of the claim limitations of claim 1, as shown above. Furthermore, Kemper teaches the second stackable shot glass has threading arranged on an exterior wall of the base configured to mate in twisting engagement with corresponding threading arranged on an interior wall of the interior liquid storage region of the first stackable shot glass (figure 13, reference 12 and 34 and column 6, lines 44-60).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant argues that the prior art did not disclose the claim limitations of claim 1. This argument is moot with respect to the updated rejection above. Since the prior art discloses the claimed invention, the claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735